Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00181-CV

                             In the INTEREST OF J. B.-F., a Child

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00460
                         Honorable Antonia Arteaga, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       We ORDER no costs shall be assessed against appellant because she is indigent.

       SIGNED July 25, 2018.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice